Dated December 13, 2013

 

SCHRURS NV

as the Seller

AND



CRAILAR TECHNOLOGIES INC.
(acting in its own name and for its own account
as well as in the name and for the account of any Affiliate)

as the Purchaser

 

 

IN PRESENCE OF



 

Mr. Serge Schrurs

(For acceptance of its obligations under Clause 11.1)



 

ASSET PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

1.

DEFINITIONS AND INTERPRETATION

4

2.

SALE AND PURCHASE

4

3.

TRANSFER PROVISIONS

6

4.

PURCHASE CONSIDERATION

8

5.

CLOSING

8

6.

SELLER'S REPRESENTATIONS AND WARRANTIES

10

7.

INDEMNIFICATION

11

8.

CONDUCT OF CLAIMS

13

9.

SPECIFIC INDEMNITY

15

10.

LEASE AGREEMENT

15

11.

POST-CLOSING UNDERTAKINGS

15

12.

CONFIDENTIALITY AND ANNOUNCEMENTS

17

13.

GENERAL PROVISIONS

18

1.

CAPACITY AND AUTHORITY

35

2.

SELLER'S EQUIPMENT AND MACHINERY

36

3.

TRANSFERRED CONTRACTS

37

4.

TRANSFERRED PERMIT

38

5.

LITIGATION

38

6.

EMPLOYEES

39

2



--------------------------------------------------------------------------------



 

THIS ASSET PURCHASE AGREEMENT

is made on December 13, 2013,



BETWEEN

:



(1)     SCHRURS NV

, an open limited liability company ("naamloze vennootschap / société anonyme")
incorporated under the laws of Belgium, having its registered office at
Pijpestraat 18, 8560 Wevelgem, registered with the Crossroads Databank for
Enterprises under number (Kortrijk) 0452.656.339 (the "Seller"),



hereby represented by Mr. Serge Schrurs in his capacity as Managing Director;

AND

:



(2)     CRAILAR TECHNOLOGIES INC.

, a company incorporated under the laws of Canada, having its registered office
at Chatterton Way 305-4420, Victoria, British Columbia V8X 5J2 (Canada), acting
in its own name and for its own account as well as in the name and for the
account of an Affiliate (the "Purchaser"),



hereby represented by Ken Barker in his capacity as C.E.O.

The Seller and the Purchaser are hereinafter collectively referred to as the
"Parties" and each individually (also) as a "Party".

IN PRESENCE OF:

(3)     Mr. SERGE SCHRURS

, residing at Pijperstraat 18, 8560 Wevelgem, Belgium, ("Serge Schrurs"), for
acceptance of its obligations under Clause 11.1.



WHEREAS:

(A)     The Seller is engaged in activities related to the dyeing, bleaching,
processing and treatment of all natural and synthetic fibres for the textile
industry (the "Business").

(B)     On August 30, 2013 the Purchaser and the Seller signed a letter of
intent with respect to a possible transfer of certain assets related to the
Seller's Business to the Purchaser (the "LOI").

3



--------------------------------------------------------------------------------



(C)     From September 9, 2013 until October 25, 2013 the Purchaser has
performed an analysis and due diligence investigation with respect to the
Seller, the Transferred Assets and the Transferred Liabilities on the basis of
information and documents made available by the Seller in the Data Room. An
index of all documents contained in the Data Room is attached as Schedule 2 to
this Agreement.

(D)     On November 6, 2013 the Seller and the Purchaser have entered into an
asset purchase agreement (the "Initial Agreement") relating to the transfer of
the Transferred Assets and the Transferred Liabilities from the Seller to the
Purchaser (the "Transaction"), such transfer being subject to certain condition
precedents which have not been satisfied until the date hereof.

(E)     The Seller and the Purchaser now intend to amend the terms and
conditions of such Transaction (as initially agreed upon and set forth in the
Initial Agreement) by the terms and conditions set forth in this amended asset
purchase agreement (the "Agreement") which shall be deemed to terminate and
replace the Initial Agreement.

(F)     Parties hereby explicitly agree that this Amended Agreement shall not
affect the services agreement entered into between the Purchaser and Serge
Schrurs on November 6, 2013 (the "Services Agreement").

THEREFORE IT HAS BEEN AGREED AS FOLLOWS:

1.     DEFINITIONS AND INTERPRETATION

In addition to the terms defined elsewhere in this Agreement, capitalised words
and expressions shall have the meaning set forth in Schedule 1, unless in case
the context would require otherwise.

2.     SALE AND PURCHASE

2.1     Transferred Assets

2.1.1     Subject to the terms and conditions set forth in this Agreement, the
Seller hereby sells, assigns, transfers, conveys and delivers to the Purchaser,
and the Purchaser shall accept such sale, assignment, transfer, conveyance and
delivery, free of any and all Encumbrances, of any and all rights, title,
benefit and interest that the Seller has in and to the following assets
(hereinafter collectively referred to as the "Transferred Assets"):

4



--------------------------------------------------------------------------------



(A)     any and all equipment, furniture, including office equipment and
furniture, tools, fixtures, fittings and other tangible personal property
located at the Leased Premises, as listed in Schedule 3 (the "Transferred
Equipment and Machinery").

(B)     the environmental permit granted to the Seller by decision of the
Deputation of the Provincial Council of the Province of West Flanders dated
February 8, 1996, a copy of which is attached as Schedule 4 (the "Transferred
Permit");

(C)     the rights, title and interests of the Seller in, to and under the
employment contracts of the employees of the Seller, as listed in Schedule 5
(the "Transferred Employees").

2.1.2     Notwithstanding the above, Parties explicitly agree that the Seller
will be allowed to continue to serve its current insulation customers provided
that it does not interfere with the Purchaser's operations and that all fees
related thereto shall be to the benefit of the Purchaser.

2.2     Excluded Assets

For the avoidance of doubts, it is hereby explicitly agreed upon that the
following assets are not transferred to the Purchaser and are thus excluded from
the terms and provisions of this Agreement (the "Excluded Assets"):

(A)     The following cars owned or leased by the Seller:

ii.     C5 763 BD2

___________



ii.     _____________________

2.3     Transferred Liabilities

As of the Closing Date, the Purchaser shall assume the following obligations and
liabilities of the Seller:

2.3.1     any and all obligations and liabilities of the Seller under the
Transferred Contracts;

5



--------------------------------------------------------------------------------



2.3.2     any and all obligations and liabilities of the Seller under the
employment agreements with the Transferred Employees.

2.4     Excluded Liabilities

All obligations, liabilities, debts, Taxes, expenses, costs, charges,
commitments, accounts payable, breaches, warranties, guarantees or
responsibilities of the Seller which are not Transferred Liabilities, including
yet without limitation (i) the Seller's Debts and (ii) any legal, tax and
accounting expenses incurred in connection with this Transaction, shall be
excluded from the assumption of obligations and liabilities by the Purchaser
under this Agreement and shall thus remain with the Seller, irrespective of
whether known or unknown, due or not due, and payable or executable before, on
or after the Closing Date (the "Excluded Liabilities").

3.     TRANSFER PROVISIONS

3.1     General

3.1.1     Title to and economic risk in respect of the Transferred Assets
mentioned sub Clause 2.1.1 (B) and (C) and the Transferred Liabilities shall
pass to the Purchaser on the Closing Date.

3.1.2     Title to the Transferred assets mentioned sub Clause 2.1.1 (A) shall
only pass to the Purchaser subject to full payment of the Purchaser
Consideration notwithstanding the fact that physical possession and economic
risk in respect of such Transferred Assets shall pass to the Purchaser on the
Closing Date.

The Purchaser shall not Transfer, pledge or otherwise Encumber the Transferred
Assets mentioned sub Clause 2.1.1 (A) until the Purchase Consideration has been
paid in full.

The retention of title on the Transferred Assets mentioned sub Clause 2.1.1 (A)
resulting from this Clause 3.1.2 can be enforced by the Seller (and the Seller
shall thus be entitled to regain such Transferred Assets mentioned sub Clause
2.1.1 (A)) at any point in time and regardless of the outstanding amount of the
Purchase Consideration at that point in time, it being understood that such
retention of title shall at any time be enforced in respect to all of the
Transferred Assets mentioned sub Clause 2.1.1 (A).

6



--------------------------------------------------------------------------------



The Seller agrees and undertakes that, in the event that upon enforcement of the
retention of title, the market value of the Transferred Assets mentioned sub
Clause 2.1.1 (A) would exceed the outstanding amount of the Purchase
Consideration, it shall pay a surcharge to the Purchaser (equal to the
difference between the outstanding amount of the Purchase Consideration and the
market value of the Transferred Assets mentioned sub Clause 2.1.1 (A).) so as to
ensure that all Transferred Assets mentioned sub Clause 2.1.1 (A) are regained.

3.1.3     All monies or other items belonging to the Purchaser which are
received by the Seller on or after the Closing Date in connection with the
Transferred Assets shall immediately be paid or passed by the Seller to the
Purchaser.

3.1.4     The Seller and the Purchaser jointly undertake to execute all
documents and take all steps as may reasonably be required by the Purchaser to
vest the title to the Transferred Assets in accordance with this Clause 3.1 in
the name of the Purchaser and to give effect to this Agreement.

3.2     Transferred Employees

3.2.1     Parties acknowledge and agree that the transfer of Transferred Assets
and Transferred Liabilities contemplated by this Agreement constitutes a
transfer of an undertaking or part of an undertaking, within the meaning of the
Collective Bargaining Agreement no. 32bis, as amended, implementing the
provisions of the EC Directive 2001/23 dated 12 March 2001 on the approximation
of the laws of the Member States relating to the safeguarding of employees'
rights in the event of transfers of undertakings, businesses or parts of
undertakings or businesses, as interpreted by the ECJ and the Belgian national
courts and any modification of that Directive and all other collective
bargaining agreements or other legislation implementing that Directive ("CAO
32bis").

3.2.2     As of the Closing Date, the Purchaser shall employ the Transferred
Employees listed in Schedule 5. The Purchaser shall continue to observe the
terms and conditions of the employment agreements and shall maintain the working
conditions of the Transferred Employees, including the acquired length of
service, the salary and other benefits in kind, as applicable on the Closing
Date.

7



--------------------------------------------------------------------------------



3.2.3     The Seller shall be solely responsible for the payment of all wages
and the provision of accrued entitlement including premiums, end-of-year
premiums, commission, loans, holiday pay) related to the Transferred Employees
employment up to the working day immediately preceding the Closing Date. The
Seller shall pay to the Purchaser an indemnity equal to all accrued entitlements
of the Transferred Employees as if their employment contract would be terminated
on the Closing Date including the social security contributions and taxes with
respect to these amounts. This indemnity shall be paid within 15 Business Days
following receipt by the Seller of a payment request from the Purchaser, duly
evidencing the amount(s) for which the Seller is liable in accordance with this
Clause 3.2.3.

8



--------------------------------------------------------------------------------



4.     PURCHASE CONSIDERATION

4.1     In consideration for the Transferred Assets and Transferred Liabilities,
the Purchaser shall, (re)pay all outstanding amounts under the loans and debts
as set forth in Schedule 6, the aggregate value of which as at October 4, 2013
amounts to EUR 881.056 (the "Seller's Debts") directly to the relevant creditors
of such Seller's Debts, on behalf of the Seller and in accordance with the
provisions of Clause 4.2 en 4.3.

4.2     Subject to Clause 4.3, the (re)payment of the Seller's Debts by the
Purchaser shall be made as follows:

4.2.1     As of the Closing Date and until the fifth anniversary of such Closing
Date, the repayment of the Seller's Debts by the Purchaser shall be made in
accordance with the terms of such Seller's Debts and/or the repayment schemes
agreed upon between the Seller and the respective creditors of the Seller's
Debts. The repayment scheme shall run during a period of five years and the
Purchaser shall not be entitled to prior payment.

4.2.2     On the fifth anniversary of the Closing Date, the aggregate
outstanding amount under the Seller's Debts at that point in time, shall be
(re)paid in whole by the Purchaser to the respective creditors of the Seller's
Debts.

4.3     The sale and transfer of the Assets contemplated by the Agreement is a
sale of an undertaking ("bedrijfstak" / "branche d'activités") and is therefore
exempt from Belgian Value added Tax ("BTW" / "TVA") in accordance with Article
11 of the Belgian VAT Code. The Parties shall comply with all regulations and
procedures required to ensure application of Article 11 of the Belgian VAT Code
to the sale of the Assets.

Should the tax exempt status in accordance with Article 11 of the Belgian VAT
Code be refused by the tax authorities and should VAT be due on the transfer as
contemplated in this Agreement, the Purchaser shall pay such VAT on the Purchase
Consideration and the Seller shall issue an appropriate invoice for VAT
purposes.

9



--------------------------------------------------------------------------------



CLOSING

Date and place

The transfer of (i) title and economic risk in respect of the Transferred Assets
mentioned in Clause 2.1.1 (B) and (C) and Transferred Liabilities and (ii)
economic risk and physical possession in respect of the Transferred Assets
mentioned in Clause 2.1.1 (A) (the "Closing') shall take place on the date
hereof (the "Closing Date").

5.2     Closing Obligations

5.2.1     Seller's Closing Obligations

On the Closing Date, the Seller shall do all of the following (the "Seller's
Closing Obligations"):

(A)     The Seller shall deliver to the Purchaser:

(1)     a copy of the minutes of a meeting of the board of directors of the
Seller authorising the Seller to enter into and perform its obligations under
this Agreement;

(2)     a declaration from each of KBC and BNP Paribas pursuant to which they
explicitly and unconditionally approve and consent to (i) this Agreement and the
Transaction contemplated hereby and (ii) the fact that the KBC Debts c.q. the
BNP Paribas Debts shall be repaid by the Purchaser on behalf of the Seller and
that any such repayment by the Purchaser of any amount of the KBC Debts c.q. the
BNP Paribas Debts shall discharge the Seller from its payment obligation towards
KBC resp. BNP Paribas for the same amount.

5.2.2     Purchaser's Closing Obligations

On the Closing Date, the Purchaser shall deliver to the Seller a copy of the
minutes of a meeting of the board of directors of the Purchaser authorising the
Purchaser to enter into and perform its obligations under this Agreement (the
"Purchaser's Closing Obligation").

10



--------------------------------------------------------------------------------



5.2.3     Joint Closing Obligations

On the Closing Date, the Seller and the Purchaser shall send written information
letters to each of the Transferred Employees mentioning the consequences of
application of the CAO 32bis.

5.3     Simultaneous Closing

The effectiveness of any action taken at the Closing towards fulfillment of any
Closing Obligation is conditional upon completion of all other actions taken
towards fulfillment of all other Closing Obligations; failure to complete one of
said actions shall automatically render all other such actions null and void.

6.     SELLER'S REPRESENTATIONS AND WARRANTIES

6.1     General

The Seller warrants to the Purchaser that the representations and warranties set
out in Schedule 7 (the "Seller's Representations") are true, accurate and
not-misleading on the Closing Date.

6.2     Disclosures

Each of the Seller's Representations shall be construed as a separate warranty
and is given subject only to the matters which are disclosed in Schedule 9,
which shall therefore limit the contents and scope of such Seller's
Representations, provided that such matters are described in such detail
allowing the Purchaser, assisted by its professional advisors, and taking into
account the professional experience of the Purchaser to assess the nature,
subject matter and scope and consequence of such matter.

11



--------------------------------------------------------------------------------



6.3     Purchaser's knowledge / Due diligence

The rights and remedies of the Purchaser in respect of a breach of any of the
Representations shall not be affected by the signing of the Agreement, by the
Due Diligence or any other investigation made by the Purchaser or by any other
prior knowledge of the Purchaser (except as may result from the Disclosure
Schedules and then only within the limits of Clause 7.2 hereof), by the giving
of any time or other indulgence by the Purchaser to any person, by the Purchaser
rescinding or not rescinding this Agreement, or by any other cause whatsoever
except a specific waiver or release by the Purchaser in writing and any such
waiver or release shall not prejudice or affect any remaining rights or remedies
of the Purchaser.

12



--------------------------------------------------------------------------------





7.     INDEMNIFICATION

7.1     Liability for breaches

The Seller agrees to fully indemnify the Purchaser against any and all Damages
incurred by the Purchaser, resulting from or being a consequence of:

(A)     any breach or inaccuracy of any of the Seller's Representations
contained in this Agreement; or

(B)     any breach of any other covenant or obligation of the Seller contained
in this Agreement.

7.2     Time limitation for Claims

The Seller shall have no obligation to indemnify the Purchaser in respect of any
Claim unless notification of such claim is given by the Purchaser to the Seller
in accordance with Clause 8.1 within 36 months after the Closing Date.

Notwithstanding the preceding, any agreement, representation or warranty in
respect of which indemnification may be sought under this Clause 7 shall survive
the time at which it would otherwise terminate pursuant to the preceding
sentence, if a Claim Notice in respect of the inaccuracy, incompleteness or
breach thereof giving rise to such right to indemnity shall have been given to
the Party against whom such indemnity may be sought prior to such time.

7.3     Contingent liabilities

The Seller shall have no obligation to indemnify the Purchaser in respect of any
liability which is contingent ("voorwaardelijke of latente verbintenis" /
"obligation conditionnelle ou éventuelle"), unless and until such contingent
liability has become an actual liability and is due and payable, provided,
however, that this Clause 7.3 shall not have the effect of preventing the
Purchaser from validly making a claim in respect of a contingent liability
within the time limit specified in Clause 7.2, even though it has not become an
actual liability.

13



--------------------------------------------------------------------------------



7.4     Maximum liability

Notwithstanding any other provision in this Agreement, the aggregate liability
of the Seller under this Agreement shall not exceed the amount of the Purchase
Consideration.

7.5     Minimum Claims

The Seller shall have no obligation to indemnify the Purchaser in respect of any
Claim arising from any single Damage where the amount which would otherwise be
recoverable under this Agreement in that respect does not exceed EUR 25.000.
When the threshold of EUR 25.000 is met, the Purchaser shall only be entitled to
recover the amount of the Damages, in excess of such threshold, without
prejudice to the other limitations of liability set out herein.

7.6     Insurance proceeds and recoveries from third parties

7.6.1     The Seller shall have no obligation to indemnify the Purchaser in
respect of any Claim if and to the extent that the Damages in respect of which
the Claim is made:

(A)     are effectively recovered under an insurance policy in force at the
Closing Date or at the date of the occurrence of the Damage; or

(B)     are effectively recovered from any other third party.

7.6.2     Accordingly, any amount for which the Seller would otherwise have been
liable in respect of any Claim shall be reduced by the amount of any insurance
proceeds, indemnification or other recovery from any insurance company or any
other third party in respect of the Damage which is the subject matter of the
Claim.

7.6.3     If the Seller pays an amount in discharge of any Claim and the
Purchaser subsequently recovers from any insurance company or any other third
party a sum relating to the subject matter of the Claim, the Purchaser shall pay
to the Seller an amount equal to the difference between:

(A)     the amount paid by the Seller to the Purchaser; and

14



--------------------------------------------------------------------------------



(B)     the amount that the Purchaser would have received if the amount of such
recovery had been taken into account in determining the amount due by the Seller
in accordance with this Clause 7.

7.6.4     If the Seller pays an amount in respect of any Claim, the Purchaser
shall assign to the Seller all of its rights arising from the Damage which is
the subject matter of that Claim against any insurance company or other third
party, to the extent such assignment is permitted.

7.7     No cumulation (non bis in idem)

If the same event, matter or circumstances can give rise to a Claim under
several provisions of this Agreement, the Purchaser shall only be indemnified
once.

7.8     Mitigation

Without prejudice to Article 1134, Section 3 of the Belgian Civil Code, the
Purchaser shall procure that all reasonable steps are taken to avoid or mitigate
any Damages which might give rise to a Claim against the Seller.

7.9     Fraud Exception

None of the limitations contained in this Clause 7 shall apply in case of fraud
("fraude"/"bedrog") or wilful misconduct by the Seller.

8.     CONDUCT OF CLAIMS

8.1     Notification of a Claim

In order to make a Claim against the Seller, the Purchaser shall give a notice
of such Claim to the Seller within the time limits provided in Clause 7.2 (the
"Claim Notice"). Such notice shall set out in reasonable detail the legal and
factual basis of the Claim, together with a first bona fide estimate of the
amount of the Damages. A copy of all documents establishing the basis of the
Claim shall be enclosed in the notice.

8.2     Notification of Seller's Objections

15



--------------------------------------------------------------------------------



8.2.1     The Seller shall give a notice to the Purchaser objecting to the Claim
within thirty (30) days following notification of such Claim. Such notice shall
contain a statement of the basis of the Seller's objections to the extent
available.

8.2.2     If the Seller fails to notify the Purchaser that it objects to such
Claim within the period of time provided under Clause 8.2.1, the amount of such
Claim shall be conclusively deemed a liability of the Seller who did not object
and shall be paid to the Purchaser.

8.2.3     If the Seller objects to a Claim within the period of time provided
under Clause 8.2.1, the Parties shall use their best efforts to resolve such
dispute and, in the absence of such resolution, such dispute shall be submitted
to the courts in accordance with Clause 13.10.

8.3     Payment by the Seller

8.3.1     If the Seller has accepted the amount claimed by the Purchaser or if
the Seller and the Purchaser have agreed on another amount, the Seller shall pay
such amount within 15 (fifteen) calendar days of such acceptance or agreement.

8.3.2     If the matter giving rise to a Claim has been decided by the competent
court and the Seller has been ordered to pay any amount pursuant to any
enforceable judgement, the Seller shall pay such amount within fifteen calendar
days after such judgement has become res judicata.

8.3.3     All payments shall be made in accordance with such instructions as
shall be notified by the Purchaser to the Seller.

8.4     Third party claims

If the events, matters or circumstances that may give rise to a Claim against
the Seller occur or arise as a result of or in connection with a claim by or a
liability to a third party (a "Third Party Claim"), then:

8.4.1     the Purchaser shall provide the Seller with copies of all documents
and correspondence from that third party, and all other correspondence and
documents relating to the Third Party Claim as the Seller may reasonably
request, subject to the Seller agreeing to keep all such information and
documents confidential and to use them only for the purpose of dealing with the
Third Party Claim;

16



--------------------------------------------------------------------------------



8.4.2     the Purchaser shall assume and control the defence in respect of such
Third Party Claim;

8.4.3     the Seller shall have the right to participate in, but not control,
any defence against any Third Party Claim at its sole cost and expense.

8.4.4     the Purchaser shall keep the Seller informed and, when appropriate
consult with the Seller, on the status of any Third Party Claim including,
without limitation, all proposed settlement negotiations.

8.4.5     the Purchaser shall not enter into any settlement of any Third Party
Claim without the written prior consent of the Seller, which consent shall not
be unreasonable withheld or delayed. In the absence of any response by such
other Party within 30 calendar days following a written request to obtain the
abovementioned consent, this non-response shall be deemed to express this
Party's consent.

9.     SPECIFIC INDEMNITY

9.1     The Seller shall indemnify the Purchaser for any and all Damages,
resulting from any and all payments made or to be made by the Purchaser under
the Transferred Liabilities to the extent that such payments relate to the
period up to the Closing Date or to events, circumstances or facts occurred
prior to the Closing Date;

9.2     The limitations set out in Clause 6 and Clause 7 shall not apply to this
specific indemnity.

10.     LEASE AGREEMENT

The Seller hereby grants a Belgian common law lease to the Purchaser with
respect to the wet processing facility located at Oostkaai 46, 8900 Ieper for a
term of 10 years. The terms and conditions of such lease, which will also
include a purchase option for the Purchaser on aforementioned wet processing
facility, will be negotiated in good faith between Parties immediately following
the Closing Date in accordance with Belgian standard market practices, and will
be formalized in a lease agreement to be entered into no later than January 31,
2014 (the "Lease Agreement").

11.     POST-CLOSING UNDERTAKINGS

11.1     Competition

17



--------------------------------------------------------------------------------



11.1.1     The Seller and Serge Schrurs undertake to the Purchaser they shall
not and that they shall procure that their respective Affiliates as well as
Serge Schrurs' spouse and relatives in descending order shall not, directly or
indirectly, for their own account or in conjunction with or on behalf of any
person (as principal, agent, independent, contractor, partner, employee,
consultant or otherwise), unless with the prior written consent of the
Purchaser:

(A)     compete with the Business, as such business is carried on as of the
Closing Date in the Territory;

(B)     solicit or endeavor to entice away from or discourage from dealing with
the Purchaser or induce to trade on different terms any person who was a
customer or client of the Business at the Closing Date; or

(C)     solicit or endeavor to entice away from or discourage from being
employed by the Purchaser or any of its Affiliates any employee (including the
Transferred Employees), whether or not such person would commit a breach of
contract by reason of leaving employment; provided, however, that nothing in
this paragraph shall prohibit hiring as a result of general solicitations or
hiring of former employees, i.e. employees who have left the Purchaser or any of
its Affiliates for more than six months.

11.1.2     It is hereby expressly understood that nothing in this Clause 12.1
shall prohibit (i) Serge Schrurs to enter into the Services Agreement and to
provide, as an independent contractor, the Purchaser with general management
services on the basis thereof or (ii) the Seller to continue serving its current
insulation customers provided that it does not interfere with the Purchaser's
operations and that all fees related thereto shall be to the benefit of the
Purchaser.

11.1.3     The duty not to compete as described in this Clause 11.1 shall remain
in full force and effect until the third anniversary of the Closing Date. The
limitations set forth in this Clause 11.1 are considered as reasonable by the
Parties. In the event a limitation is considered null and void, the provisions
of Clause 13.7 shall apply.

11.1.4     In the event of any breach of the covenants contained in this Clause
11.1, the Purchaser shall be entitled to indemnification in cash from the Seller
for the Damages caused, it being understood that such Damages will be equal to
EUR 150.000. If the Damages effectively suffered by the Purchaser exceed the
said amount of EUR 150.000, the Purchaser is entitled to claim from the Seller
any excess amount so that he receives full payment of such Damages.

18



--------------------------------------------------------------------------------



11.2     Tax certificates and Notifications

11.2.1     As soon as practicably possible following the Closing Date, the
Seller shall deliver to the Purchaser:

(A)     a tax certificate in accordance with Article 442bis of the Belgian
Income Tax Code, stating that no income taxes are due by the Seller;

(B)     a tax certificate in accordance with Article 93Undecies of the Belgian
VAT Code, stating that no VAT is due by;

(C)     a certificate in accordance with Article 41quinquies of the Act of 27
June 1969 to amend the decision Act of 28 December 1944, issued by the relevant
social security authorities, stating that no social security obligations are due
by the Seller;

11.2.2     Upon receipt of the certificates mentioned in Clause 11.2.1 the
Purchaser shall procure:

(A)     the due notification of the content of this Agreement (together with the
relevant certificates mentioned in Clause 11.2.1 to the competent tax and social
security authorities in accordance with (i) Article 442bis, Section Section 2
and 3, of the Belgian Income Tax Code 1992, (ii) Article 93undeciesB of the
Belgian VAT Code and (iii) Article 41quinquies of the Act of 27 June 1969 to
amend the decision Act of 28 December 1944 regarding the social security of
employees; and

(B)     the due notification of this Agreement and the Transaction contemplated
hereby to the Deputation of the Provincial Council of the Province of
West Flanders in accordance with article 42 of the Flemish Regulation on
Environmental Permits.

12.     CONFIDENTIALITY AND ANNOUNCEMENTS

12.1     Subject to the exceptions provided in Clause 12.2, each Party shall
treat as strictly confidential all information received or obtained by it or its
agents or professional advisers as a precursor to or in connection with or as a
result of entering into or performing this Agreement (the "Confidential
Information") which relates to:

19



--------------------------------------------------------------------------------



(A)     the existence of and any of the contents of this Agreement;

(B)     the negotiations relating to this Agreement;

(C)     the Business or affairs of the Purchaser; or

(D)     the other Party.

12.2     Each Party may disclose Confidential Information if and to the extent:

(A)     required by the law of any relevant jurisdiction, by governmental order
or by relevant stock exchange regulations;

(B)     to a court, arbitrator or administrative tribunal in the course of
proceedings before it to which the disclosing party is a party in a case where
such disclosure is required by such proceedings;

(C)     required to vest the full benefit of this Agreement in either Party or
their successors or permitted assigns;

(D)     properly disclosed to the professional advisers, auditors and bankers of
each Party (subject to the latter being bound by a confidentiality undertaking);

(E)     the information has come into the public domain other than by that
Party's breach of this Agreement; or

(F)     with respect to the Confidential Information referred to in Clause 
12.1(C), the information is known in its industry of principal use or
independently developed by the Seller;

provided that, to the extent practicable, any such information disclosed
pursuant to Clause 12.2 shall be disclosed only after consultation with the
other Party.

12.3     The restrictions contained in Clause 12 shall continue to apply without
limit in time and whether or not this Agreement is terminated in any manner
whatsoever.

12.4     Announcements of the Transaction contemplated in this Agreement shall
be allowed as from the Closing Date. The Parties will consult with each other on
the form, content and timing of such announcement.

12.5     The Parties shall take all necessary actions to ensure that no
accidental or unauthorised disclosure of the contents of this Agreement occurs.

13.     GENERAL PROVISIONS

13.1     Further assurance

The Seller shall after the Closing Date execute all such deeds and documents and
do all such things as the Purchaser may require for perfecting the Transaction
to be effected under or pursuant to this Agreement and for giving the Purchaser
the full benefit of the provisions of this Agreement.

13.2     Notices

13.2.1     Any notice, approval, consent or other communication to be made under
or in connection with the matters contemplated in this Agreement shall be made
in writing and in English and be signed by or on behalf of the Party giving it
and shall be delivered personally or sent by fax confirmed by registered mail:

21



--------------------------------------------------------------------------------



If to the Seller:

Name:

Schrurs NV

 

Address:

Pijpestraat 18
8560 Wevelgem (Belgium)

 

Attention:

Serge Schrurs

 

Fax:

__________________

With a copy to:

Name:

De Wolf & Partners

 

Address:

Koning Leopold I-straat 24
8500 Kortrijk (Belgium)

 

Attention:

Jasper Caby

 

Fax:

+32 56 21 59 53

If to the Purchaser:

Name:

Crailar Technologies Inc.

 

Address:

Chatterton Way 305-4420, Victoria, British Columbia V8X 5J2 (Canada)

 

Attention:

Ted Sanders

 

Fax:

___________________

With a copy to:

Name:

Stibbe CVBA

 

Address:

Loksumstraat 25,
1000 Brussels (Belgium)

 

Attention:

Katrien Vorlat

 

Fax:

+32 2 533 51 45

and shall be deemed to have been duly given or made as follows:

(A)     if personally delivered, upon delivery at the address of the relevant
Party;

22



--------------------------------------------------------------------------------



(B)     if sent by express courier, three calendar days after the date of
posting; and

(C)     if sent by fax, on production of a transmission report from the machine
from which the fax was sent which indicates that the fax was sent in its
entirety to the fax number of the recipient, subject to such fax being confirmed
by registered letter sent the same day as the day of the fax transmission.

13.2.2     A Party may notify the other Party to this Agreement of a change to
its name, relevant addressee, address or fax number for the purposes of the
giving of notices or other communications provided that such notification shall
only be effective:

(A)     on the date specified in the notification as the date on which the
change is to take place; or

(B)     if no date is specified or the date specified is less than five calendar
days after the date on which notice is given, the date falling five calendar
days after notice of any such change has been given.

13.3     Costs and expenses

The Parties shall pay their own costs in connection with the preparation and
negotiation of this Agreement and any matter contemplated by it.

13.4     Entire agreement

This Agreement (and the documents and agreements referred to herein) contains
the entire agreement between the Parties with respect to its subject matter,
including for the avoidance of doubts the Initial Agreement which shall be
deemed to be terminated by mutual consent between Parties by the execution of
this Amended Agreement.

13.5     Amendment

No amendment of this Agreement shall be effective unless it is made in writing
and signed by duly authorised representatives of all Parties.

23



--------------------------------------------------------------------------------



13.6     Assignment

13.6.1     Except as otherwise provided herein, no Party may assign all or part
of its rights and obligations under this Agreement to any third party (through a
sale, a capital contribution, a donation or any other transaction, including the
sale or contribution of a division ("bedrijfstak" / "branche d'activité") or of
a business as a whole ("algemeenheid" / "universalité"), or a merger, spin-off
or split-up) without the prior written consent of the other Party.

As long as such consent has not been obtained, the assigning Party shall
continue to be liable for all obligations that it intended to assign (without
prejudice to any other right or remedy that the other Parties may have for
breach of this Clause) and the assignee shall not be entitled to exercise any of
the rights under this Agreement.

13.6.2     Subject to the assignment restrictions set out in this Clause 13.6
the provisions of this Agreement shall inure to the benefit of and shall be
binding upon the Parties and their respective heirs, successors and assigns.

13.7     Severability / Partial invalidity

13.7.1     If any provision in this Agreement shall be held to be illegal,
invalid or unenforceable, in whole or in part, under any applicable law, that
provision shall be deemed not to form part of this Agreement, and the legality,
validity or enforceability of the remainder of this Agreement shall not be
affected.

13.7.2     In such case, each Party shall use its reasonable best efforts to
immediately negotiate in good faith a valid replacement provision having a
similar economic effect which is as close as possible to that of the invalid,
void or unenforceable provision.

24



--------------------------------------------------------------------------------



13.8     No waiver

The rights and remedies of the Parties shall not be affected by any failure to
exercise or delay in exercising any right or remedy or by the giving of any
indulgence by any other Party or by anything whatsoever except a specific waiver
or release in writing and any such waiver or release shall not prejudice or
affect any other rights or remedies of the Parties. No single or partial
exercise of any right or remedy shall prevent any further or other exercise
thereof or the exercise of any other right or remedy.

 

13.9     Governing law

This Agreement shall be governed by and construed in accordance with Belgian
law.

13.10     Jurisdiction

All disputes arising out of or in connection with this Agreement and which the
Parties are unable to settle amicably shall be subject to the exclusive
jurisdiction of the courts of Brussels, and the language of the procedure shall
be Dutch.

25



--------------------------------------------------------------------------------





Done at _________________ on December 18, 2013 in 6 originals, each Party and
Serge Schrurs recognizing having received its original and 3 originals for
filing purposes.

For the Purchaser

   

/s/ Ken Barker

   

Name : Ken Barker

 

Name :

Title : Chief Executive Officer

 

Title :



For the Seller

 

/s/ Serge Schrurs

 

Name : Serge Schrurs

 

Title : Managing Director

 



For acceptance of its obligations under Clause 11.1



/s/ Serge Schrurs

 

Serge Schrurs

 

27



--------------------------------------------------------------------------------



SCHEDULE 1

Definitions and interpretation

1. Definitions

In this Agreement each of the following words and expressions shall have the
following meanings:

Affiliate

:

means any person or entity controlling, controlled by, or under common control
of a Party within the meaning of article 11 of the Companies Code.

Agreement

:

means this asset purchase agreement, including the Schedules hereto, which form
an integral part thereof.

BNP Paribas Debts

:

means the debts and liabilities of the Seller towards BNP Paribas, as set forth
in Schedule 6.

Business

:

has the meaning set out in Recital (A).

Claim

:

means a claim made by the Purchaser for Damages resulting from the inaccuracy,
incompleteness or breach of any of the Seller's Representations.

Claim Notice

:

has the meaning as set out in Clause 8.1.

Clause

:

means any clause of this Amended Agreement.

Closing

:

has the meaning as set out in Clause 5.

Closing Date

:

means the date on which the Closing takes place, as set out in Clause 6.1.

Conditions Precedent

:

has the meaning set out in Clause Error! Reference source not found..

Confidential Information

:

has the meaning set out in Clause 12.1.

Damages

:

means any direct loss within the meaning of Articles 1149, 1150 and 1151 of the
Belgian Civil Code.

Encumbrance

:

means any mortgage, lien, pledge, encumbrance, security interest, deed of trust,
usufruct ("vruchtgebruik"/ "usufruit"), option, encroachment, reservation,
order, decree, judgment, condition, restriction, charge, claim or any other
third party right of any kind, however documented, whereby the word "Encumber"
shall be construed accordingly.

Excluded Assets

:

has the meaning as set out in Clause 2.2.

Excluded Liabilities

:

has the meaning as set out in Clause 2.4.

Governmental Authority

 

means any nation or government, any state, regional, provincial, territorial,
local or other political subdivision thereof, or any supranational authority and
any entity or official exercising executive, legislative, judicial,
quasi-judicial, regulatory or administrative functions of or pertaining to
government.

Initial Agreement

:

has the meaning set out in Recital (D)

Joint Closing Obligations

:

has the meaning set out in Clause 5.2.3.

KBC Debts

:

means the debts and liabilities of the Seller towards KBC to the Seller, as set
forth in Schedule 6.

Lease Agreement

:

has the meaning set out in Recital (F).

Leased Premises

:

shall mean the wet processing facility located at Oostkaai 46, 8900 Ieper.

Liabilities

:

means, as to any person, all past, present and future debts, adverse claims,
fines, liabilities and obligations of any kind.

Purchase Consideration

:

means the aggregate price for the Assets as defined in Clause 4.1.

Purchaser's Closing Obligations

:

has the meaning as set out in Clause 5.2.2.

Seller's Closing Obligations

:

has the meaning as set out in Clause 5.2.1.

Seller's Debts

:

has the meaning as set out Clause 4.1.

Seller's Representations

:

means the representations and warranties made by the Seller to the Purchaser
pursuant to Clause 6 and as set forth in Schedule 8.

Services Agreement

:

has the meaning set out in Recital (F).

Tax(es)

:

means all federal, state, local and foreign taxes (including, without
limitation, income, profit, VAT, franchise, sales, use, real property, personal
property, ad valorem, excise, employment, social security and wage withholding
taxes) and instalments of estimated taxes, assessments, deficiencies, levies,
imports, duties, license fees, registration fees, withholdings, or other similar
charges of every kind, character or description and any interest, penalties or
additions to tax imposed thereon or in connection therewith.

Territory

:

means Belgium.

30



--------------------------------------------------------------------------------



Third Party Claim

:

has the meaning set out in Clause 8.2.

Transaction

:

means the transfer of the Transferred Assets and the Transferred Liabilities by
the Seller to the Purchaser and the corresponding acquisition of the Transferred
Assets and the Transferred Liabilities by the Purchaser from the Seller, subject
to the terms and conditions of this Agreement.

Transfer

:

means (i) any transfer of title completed with or without consideration in
whatever manner and whatever form, including transfers by way of contribution,
merger, demerger, exchange, distribution in kind, sale with option of
repurchase, transfer to fiduciaries (fiducies) or on trust (or other similar
transactions), gift, or (ii) the granting of rights such as options to purchase
or sell or the conclusion of a swap or other agreement, which may result in a
transfer mentioned sub (i).

Transferred Assets

:

has the meaning as set out in Clause 2.1.

Transferred Contracts

:

has the meaning as set out in Clause 2.1.2.

Transferred Employees

:

has the meaning as set out in Clause 2.1.1(C).

Transferred Equipment and Machinery

:

has the meaning as set out in Clause 2.1.1(A).

Transferred Liabilities

:

has the meaning as set out in Clause 0.

Transferred Permit

:

has the meaning as set out in Clause 2.1.1(B).

 

 

2

     Interpretation



In this Agreement, except where the context otherwise requires:

31



--------------------------------------------------------------------------------



in the event of any difficulty of interpretation, the rules set out in Articles
1156 to 1164 of the Belgian Civil Code ("Burgerlijk Wetboek /Code Civil") shall
apply. However, the application of Article 1162 of the Belgian Civil Code is
expressly waived.

the original version of this Agreement has been drafted in English. Should this
Agreement be translated into French, Dutch or any other language, the English
version shall prevail among the Parties to the fullest extent permitted by
Belgian law, provided, however, that whenever French and/or Dutch translations
of certain words or expressions are contained in the original English version of
this Agreement, such translations shall be conclusive in determining the Belgian
legal concept(s) to which the Parties intended to refer.

a reference to an enactment or statutory provision shall include a reference to
any subordinate legislation made under the relevant enactment or statutory
provision and is a reference to that enactment, statutory provision or
subordinate legislation as from time to time amended, consolidated, modified,
re-enacted or replaced.

when using the words "shall cause" or "shall procure that" (or any similar
expression or any derivation thereof), the Parties intend to refer to the
Belgian law concept of "porte-fort" / "sterkmaking".

in this Agreement, general words shall not be given a restrictive meaning by
reason of the fact that they are followed by particular examples intended to be
embraced by the general words and general words which follow particular or
specific words shall not be given a restrictive meaning by reason of the fact
that they are preceded by such words.

reference to this Agreement includes this Agreement as amended and supplemented
in accordance with its terms.

reference in this Agreement to the "best efforts" of a person means the efforts
that a prudent person desirous of achieving a result would use in similar
circumstances to ensure that such result is achieved as expeditiously as
possible.

for the calculation of a period of time, such period shall start the next
following day after the day on which the event triggering such period of time
has occurred. The expiry date shall be included in the period of time. If the
expiry date is a Saturday, a Sunday or a bank holiday in Belgium, the expiry
date shall be postponed until the next business day in Belgium. Unless otherwise
provided herein, all periods of time shall be calculated in calendar days.

32



--------------------------------------------------------------------------------



 

SCHEDULE 2

INDEX DATA ROOM

33



--------------------------------------------------------------------------------



 

SCHEDULE 3

TRANSFERRED EQUIPMENT AND MACHINERY

34



--------------------------------------------------------------------------------



 

SCHEDULE 4

TRANSFERRED PERMIT

35



--------------------------------------------------------------------------------



 

SCHEDULE 5

TRANSFERRED EMPLOYEES

Name

Date of birth

Date of employment

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

36



--------------------------------------------------------------------------------



 

SCHEDULE 6

SELLER'S DEBTS

as at October 4, 2013



 Creditor

Initial amount

Amount due as at 4/10/2013

Interest (%)

End date

KBC DEBTS

 

 

 

 

Straight loan C11296374269

230,000

229978,94

 

 

Loan 726617340113

95,000

17416,83

3,95

29/09/2014

Loan 726799431442

154,720

136669,38

3,1

31/08/2022

Loan 726799432048

157,255

131045,88

3,1

4/09/2019

Leasing Dryer C11296374269

220,000

173178,32

 

4/09/2017

BNP PARIBAS DEBTS

 

 

 

 

Loan 245-7014859-09

99,000

71651,68

4,545

31/03/2017

Loan 245-5646297-20

19,000

5066,52

3,21

14/01/2015

 

 

 

 

 

Loan Le Relais

50,000

50.000

 N/A

 N/A



 

 

 

 

Loan Marc Schrurs

66,048.55

66.048,55

 4

N/A

 





 

 

Potential liability in respect of dismissal employee

 N/A

[Potential liability]

 N/A

 N/A



 

 

 

 

TOTAL

 

EUR 881.056

 

 

33



--------------------------------------------------------------------------------



 

SCHEDULE 7

AGREED FORM COPY OF THE SERVICES AGREEMENT

34



--------------------------------------------------------------------------------



 

SCHEDULE 8

SELLER'S REPRESENTATIONS

1.     CAPACITY AND AUTHORITY

1.1     Capacity, power, authority and action

1.1.1     The Seller is a corporation duly incorporated, organised, validly
existing for an indefinite duration and duly registered under Belgian law, is
duly qualified to do business in Belgium and is not involved in any
(threatening) procedure of bankruptcy, liquidation or receivership.

1.1.2     The Seller has the requisite capacity, power and authority and has
taken all action necessary, to execute, deliver and exercise its rights, and
perform its obligations under the Agreement and any other document to be
executed by the Seller.

1.1.3     The Seller has obtained all applicable governmental, statutory,
regulatory or other consents, licences, waivers or exemptions to empower it to
enter into and perform its obligations under the Agreement.

1.2     Binding agreements

The Seller's obligations under the Agreement and any other document to be
executed by the Seller in connection with the Agreement are, or when the
relevant document is executed will be, valid and enforceable in accordance with
their respective terms.

1.3     No Breach

The execution of, and the fulfilment of, compliance and performance by the
Seller of its obligations under the Agreement and any other documents to be
executed by the Seller pursuant to or in connection with the Agreement will not:

1.3.1     conflict with the deed of incorporation ("oprichtingsakte" / "acte de
constitution") or the articles of association of the Seller, or give rise to
conflicts or liabilities as a consequence of said execution or performance;

35



--------------------------------------------------------------------------------



1.3.2     conflict with or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of a benefit under any Transferred
Contract, the Transferred Permit or any law to which the Seller is a party or by
which the Seller or any of the Transferred Assets or Transferred Liabilities are
bound;

1.3.3     require the Seller to obtain any consent or approval of, or give any
notice or make any registration with, any Governmental Authority or person which
has not been obtained or made at the date hereof both on an unconditional basis
and on a basis which cannot be revoked;

1.3.4     constitute a violation of any laws applicable to the Seller; or

1.3.5     result in the creation of any Encumbrance whatsoever upon any of the
Transferred Assets.

2.     SELLER'S EQUIPMENT AND MACHINERY

2.1     The Seller has good, valid and marketable title to the Transferred
Equipment and Machinery owned by the Seller, and all such Transferred Equipment
and Machinery is in its possession and under its control, free and clear of any
Encumbrances (other than the retention of title to which the Transferred Assets
mentioned in Clause 2.1.1 (A) are subject), and no other person has or claims
any rights in relation thereto. Upon delivery to the Purchaser on the Closing
Date, the Seller will thereby transfer to the Purchaser good and marketable
title to the Transferred Equipment and Machinery, subject to no Encumbrance of
any nature whatsoever (except for the Transferred Assets mentioned in Clause
2.1.1 (A) which are subject to a retention of title in accordance with Clause
3.1.2).

2.2     All of the Transferred Equipment and Machinery owned, leased, used or
occupied by the Seller is (i) in good repair and condition, subject to ordinary
wear and tear, regularly maintained, fully serviceable and suitable for the
purposes for which they are used, and (ii) used in accordance with all
applicable laws.

2.3     The Seller has operated the Business and kept the Transferred Equipment
and Machinery in conformity with all applicable laws, regulations, court
decisions, arbitration awards and other legal requirements applicable to them
(including, but not limited to, environment noise, safety and health
requirements) and has made all registrations, transcriptions and notifications
as are required or desirable under such laws, regulations, court decisions,
arbitration awards or other legal requirements.

36



--------------------------------------------------------------------------------



2.4     The Seller has not been put on notice of any violation or non-compliance
in connection with the operation of the Business or the use of any of the
Transferred Equipment and Machinery.

2.5     Taking into account the Lease Agreement which shall be entered into by
the Parties on Closing Date, the Transferred Equipment and Machinery, together
with all other Transferred Assets comprises all assets which are necessary for
the continued operation of the Business.

2.6     The Seller has complied in all material respects with all legal
requirements to which the Seller or its Business or any of the Transferred
Assets are subject, whether in Belgium or in any other country, and is not
currently in violation of any of the foregoing.

3.     TRANSFERRED CONTRACTS

3.1     Each of the Transferred Contracts is valid and enforceable in accordance
with its terms. Neither the Seller, nor any other party thereto is in default
with respect to any provisions thereof. No event has occurred which, with or
without the giving of notice or lapse of time, or both, would constitute a
default thereunder.

3.2     None of the Transferred Contracts is of an unusual, abnormal or onerous
nature taking into account the business and the nature of the operations of the
Business.

3.3     To the best of the Seller's knowledge, there is no threat whereby any of
the Transferred Contracts may be terminated or rescinded or whereby the terms
may be worsened as against the Seller or, following the consummation of the
Transaction, the Purchaser.

3.4     The Seller has not waived any rights or privileges under any of the
Transferred Contracts.

3.5     There are no acts or facts that, separately or taken as a whole, could
lead to another qualification as the one that parties gave to a Transferred
Contract.

3.6     There has not been any adverse change in the business relationship of
the Seller with any customer or supplier.

3.7     There are no special circumstances which might lead to the Business
being restricted or hindered.

37



--------------------------------------------------------------------------------



4.     TRANSFERRED PERMIT

4.1     Other than the Transferred Permit, there are no licences, permits,
consents, approvals or authorisations which are in any matter necessary for the
Seller to own, lease or otherwise hold the Transferred Assets and to carry out
the Business as it is presently conducted and as it has previously been
conducted by it.

4.2     The Transferred Permit is not threatened with suspension or
cancellation, in whole or in part, and has not expired and will not expire
before the end of the term for which it has been delivered. The Seller has taken
all appropriate action (including without limitation the necessary investments)
that ought to have been taken with respect to the renewal or extension of such
Transferred Permit.

4.3     The Seller is not aware of any circumstances indicating that the
Transferred Permit is likely to be revoked or not renewed in the ordinary cause.

4.4     The Seller is not in default, nor has it received any notice of any
claim of default, with respect to any such Transferred Permit.

4.5     The Transferred Permits will not be adversely affected by the
consummation of the Transaction contemplated by this Agreement.

5.     LITIGATION

There is no action, suit, investigation or proceeding pending or to the best of
the Seller's knowledge threatened before any court or arbitrator or any
governmental authority, agency or official against or affecting the Business,
the Transferred Assets or the Transferred Liabilities.

38



--------------------------------------------------------------------------------



6.     EMPLOYEES

6.1     General

6.1.1     Schedule 6 to the Agreement contains a true and complete list of all
Transferred Employees, including a true and complete statement of their names,
addresses, duties, duration of their employment contract, possible protected
employee status, age, length of service and, taking into account any applicable
indexation, their current salary, commissions, remuneration in kind, bonuses,
pensions, and any other extra--legal or fringe benefits, including pension
entitlements. Save as set forth in Disclosure Schedule 2, there are no other
employees employed in the Business than the Transferred Employees.

6.1.2     The Company has disclosed to the Purchaser all material facts and
matters relating to all collective agreements, arrangements or other
understandings with any trade union, staff association or other body
representing the Transferred Employees.

6.2     Compliance with requirements

6.2.1     The Seller in relation to each of the Transferred Employees,

(A)     is and has at all times been in compliance with all applicable laws and
regulations regarding employment, including, for the avoidance of doubt, social
security, tax, individual labour agreements, collective bargaining agreements
and employment practices and are not engaged in any unfair labour practices;

(B)     discharged fully its obligations to pay all salaries, wages,
commissions, bonuses, overtime pay, holiday pay, sick pay accrued entitlement
under incentive schemes and national insurance contributions and other benefits
of or connected with employment.

6.2.2     All remuneration and moneys to be paid to the Transferred Employees
have been calculated and paid in conformity with applicable law. All withholding
tax payments due at or prior to the Closing Date have been made by the Seller in
due time for the periods of employment of the Transferred Employees up to the
Closing Date.

39



--------------------------------------------------------------------------------



6.2.3     All social security and withholding tax payments have been made in due
time for and with regard to all periods of employment of the Transferred
Employees and which are due up to the Closing Date. No social security
contributions have accrued with respect to or are due by the Seller for the
Transferred Employees with regard to all periods of employment up to the Closing
Date.

6.3     Employment contracts

6.3.1     The employment contracts with, or the terms of employment applicable
to, any of the Transferred Employees do not contain any express provision
regarding notice periods or termination modalities in excess of the requirements
under applicable legislation.

6.3.2     There are no persons employed in the Business on the basis of
consultancy or similar agreements.

6.4     Disputes

6.4.1     No dispute has arisen within the last 5 years between the Seller and
any of the Transferred Employees and there are no present circumstances which
are likely to give rise to any such dispute.

6.4.2     There are no complaints pending or threatened against the Seller of
whatever nature in relation to any of the Transferred Employees and there is no
industrial action or dispute or labour trouble, strike or other event or
condition of any similar character threatened or existing or anticipated in
respect of or concerning any of the Transferred Employees.

40



--------------------------------------------------------------------------------



 

SCHEDULE 10

SELLER'S DISCLOSURES

1.  Potential liability in respect of the dismissal of an employee (cfr.
Schedule 6);

2.  One employee of the Seller, [redacted], shall not be transferred to the
Purchaser, but shall remain employed by the Seller until its retirement.